Case: 1:18-cv-05492 Document #: 129 Filed: 06/22/20 Page 1 of 1 PageID #:1581

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Wacker Drive Executive Suites, LLC
                                                Plaintiff,
v.                                                            Case No.: 1:18−cv−05492
                                                              Honorable Sunil R. Harjani
Jones Lang LaSalle Americas (Illinois), LP
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 22, 2020:


       MINUTE entry before the Honorable Sunil R. Harjani: Plaintiff's reply to the
Motion for Class Certification [105] is due by 8/14/2020. Plaintiff's reply shall not exceed
25 pages, which Defendant does not oppose. Plaintiff shall file its response to Defendant's
Motion to Exclude Proposed Expert Testimony of Dr. Robert Kaestner by 8/14/2020.
Defendant shall file its reply in support by 8/28/2020. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
